DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       KEVIN TYRELL BEACH,
                             Appellant,

                                    v.

              AVENTURA SENIOR ADVISORY SERVICE INC.,
                            Appellee.

                              No. 4D22-1401

                         [December 29, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Daniel J. Kanner, Judge; L.T. Case No. COCE-22-
007713.

  Kevin Tyrell Beach, North Lauderdale, pro se.

  Ryan E. Sprechman of Sprechman & Fisher, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.